Title: From John Adams to William Gordon, 27 April 1785
From: Adams, John
To: Gordon, William


          
            Dear Sir.
            Auteuil April 27. 1785.
          
          I am like other Debtors, afraid to look into my Affairs lest I should find the balance against me. it is so with you, I very much Suspect.
          You may not be sorry to be uninterrupted, for I suppose you are busy in writing your History. I should be glad to see it, because it is time there should be some sketch or full Draught in which there may be some Resemblance, when there are so many abroad which are called Pictures, but which have no likeness at all. indeed it is my Opinion that to collect the Materials and compose the work of a full, compleat, & impartial History, is the Labour of thirty years for a Writer of the first Talents. It is not, besides, as yet safe to publish the whole Truth. There are popular prejudices, aristocratical Jealousies, and despotic Terrors in the way, which will prevent the naked Truth from being seen by the Public for these fifty years. indeed I sometimes think that so much Quackery, and Exageration, so much Puff and Vapour has been mixed in that the Truth can never be fully distilled from the Dreggs.
          I hope for the Future to have a more frequent Communication with my Friends, with less Apprehension of spies, & Copyers, and Decypherers in the post office. Letters from good authorities say that I am appointed to England. I tremble at this trust, for I know how much depends upon it. Not so much however as has depended, and has not very fatally failed. so I shall undertake it with Chearfullness, be sure to do my own Duty and leave the Event to that Providence which will decide it, as it should be.
          Dr: F’s infirmity the stone, has confined him these 18 months. his Grandson is now sick of a Fever but is better, and I hope out of Danger. Mr: Jefferson is an excellent Citizen, Philosopher and Statesman, with whom I promise myself the most friendly and Cordial Correspondence, altho’ I shall leave him with regret. Mr: Humphreys our Secretary, is an accomplished Man, and when he ripens a little with years, & wears off a few Notions contracted in the Army,



will make a Figure in a higher Sphere. The Office of foreign Affairs is in so good Hands that I think our Affairs abroad were never so likely to be well managed. Where is my Friend Mr: Dana? Will he come abroad, or be promoted at home? surely our Countrymen love themselves and their own Interests enough to employ him somewhere in distinguished Service— My Son takes this Letter, for whom suffer me to solicit your good Will.
          I am Sir &c
        